3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 1 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 2 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 3 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 4 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 5 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 6 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 7 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 8 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 9 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 10 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 11 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 12 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 13 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 14 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 15 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 16 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 17 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 18 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 19 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 20 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 21 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 22 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 23 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 24 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 25 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 26 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 27 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 28 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 29 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 30 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 31 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 32 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 33 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 34 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 35 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 36 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 37 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 38 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 39 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 40 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 41 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 42 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 43 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 44 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 45 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 46 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 47 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 48 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 49 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 50 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 51 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 52 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 53 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 54 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 55 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 56 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 57 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 58 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 59 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 60 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 61 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 62 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 63 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 64 of 65
3:21-cv-01157-JMC-PJG   Date Filed 04/19/21   Entry Number 1   Page 65 of 65
